FILED
                     UNITED STATES COURT OF APPEALS                        JAN 19 2010

                                                                      MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U .S. C O U R T OF APPE ALS




EVAN YOUSIF,                                    No. 05-70790

              Petitioner,                       Agency No. A096-227-365

  v.
                                                ORDER
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



Before: PREGERSON, D.W. NELSON and THOMPSON, Circuit Judges.

       On December 29, 2006, the Board of Immigration Appeals granted

Petitioner’s motion to reopen his case and on August 8, 2008, granted him the

relief he sought.

       This court’s jurisdiction over the case terminated once the Board reopened.

Therefore, the Memorandum Disposition filed on November 16, 2009, is

withdrawn and the petition for review is dismissed. The mandate issued January 8,

2010, is recalled.

       So Ordered.